Citation Nr: 1021337	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-18 353	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant had active duty service from July 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2006, the Board remanded the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Thereafter, in a May 2007 rating decision, the RO granted 
entitlement to TDIU, effective October 15, 2004.  The RO 
issued a Supplemental Statement of the Case in June 2007 
denying an earlier effective date for the award of TDIU.  

In February 2008, the Board dismissed the appellant's claim 
of entitlement to an effective date earlier than October 15, 
2004, for the grant of TDIU and remanded the issue of 
entitlement to an increased disability rating in excess of 70 
percent for PTSD on the basis of Manlincon v. West, 12 Vet. 
App. 238 (1999), for the issuance of a Statement of the Case.  
The Board notes that the appellant perfected his appeal for 
the issue of PTSD in May 2008.


FINDINGS OF FACT

1.  The appellant in this case served on active duty from 
July 1968 to February 1970.

2.  On February 2, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the appeal 
at any time before the Board promulgates a decision.  See 38 
C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his authorized representative.  See 38 C.F.R. 
§ 20.204 (2009).  In the present case, the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


